Title: From Thomas Jefferson to Pontdevaux, [before 2 December 1779]
From: Jefferson, Thomas
To: Pontdevaux, Comte de



Sir
[Before 2 December 1779]

In hopes that by this time you will have discharged those attentions which the situation of your ship and men required on your arrival here, I take the liberty of expressing to you the satisfaction it would give me to have the honour of seeing you in our little capital. As such it would scarcely merit the notice of a stranger, but the exercise and change of air and element may perhaps be agreeable. If it should be convenient to you to take a dinner with me the day after tomorrow, my chariot shall attend you in York.
I am in hopes the several wants of your men have been supplied as far as our poor abilities enabled us to do it. I shall avail myself with great pleasure of every opportunity of testifying our gratitude to your sovereign and also of shewing you with how much respect and attention I am Sir Your most obedt. & most humble servt.
